PER CURIAM.
Christopher Bell was convicted of aggravated assault with a firearm and resisting arrest without violence. We affirm his convictions but remand for correction of a sentencing error. In addition to his three-year prison sentence, the trial court, pursuant to sections 938.21 and 938.23, Florida Statutes (2007), imposed a $50 assessment to fund the county alcohol and other drug abuse trust. These statutes authorize the imposition of this assessment only in the event a defendant is convicted under certain statutes. Bell was not convicted under any of the listed statutes. The state concedes this assessment was error.
We, therefore, affirm Bell’s convictions but remand for the correction of the $50 assessment.

Affirmed.

TAYLOR, HAZOURI, JJ„ and BEACH, MARCIA, Associate Judge, concur.